Case: 20-30348     Document: 00515768210         Page: 1     Date Filed: 03/05/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 5, 2021
                                  No. 20-30348                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cory Darnell Johnson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:19-CR-89-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          The district court conducted a bench trial and convicted Cory Darnell
   Johnson of possessing a firearm after having been convicted of a felony, see
   18 U.S.C. § 922(g)(1), and sentenced him to a 63-month prison term and a
   three-year term of supervised release. Johnson appeals, arguing that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30348      Document: 00515768210           Page: 2     Date Filed: 03/05/2021




                                     No. 20-30348


   district court erred in denying his motion to suppress evidence seized as the
   result of a search that he maintains was illegal. Because we conclude that the
   district court did not err in its determination that Johnson lacks standing to
   challenge the warrantless, nonconsensual search, we affirm. See United
   States v. Pack, 612 F.3d 341, 347 (5th Cir.), opinion modified on denial of reh’g,
   622 F.3d 383 (5th Cir. 2010).
          Suspecting a traffic violation, an on-duty Louisiana police officer
   stopped a Honda Accord driven by Benniesha Brown. Upon searching the
   vehicle, the officer found a Smith and Wesson 9 mm handgun in a backpack
   on the floorboard near Johnson, who occupied the front passenger seat and
   who admitted that the weapon was his. Johnson moved to suppress all
   evidence resulting from the search, arguing that the search was
   unconstitutional because he had not consented to it, no probable cause for
   the search existed, and the officer had no warrant authorizing the search.
          Johnson and the officer were the only witnesses at the suppression
   hearing. The officer testified that Brown was the registered owner of the
   vehicle. Johnson testified that he had a property or possessory interest in the
   vehicle because of his long-term unmarried domestic relationship with
   Brown and because he had contributed $2,000 to the purchase price and
   helped to pick out the vehicle. Noting that Johnson failed to produce
   corroborating evidence to support his testimony, the district court declined
   to credit that testimony. Additionally, the district court determined that
   Johnson failed to establish an actual, subjective expectation of privacy with
   respect to the Accord that society would recognize as objectively reasonable.
   Consequently, the court determined that Johnson had failed to establish
   standing to contest the search. Before trial, the parties stipulated to the
   existence of facts sufficient to establish a violation of § 922(g)(1), assuming
   the search of the vehicle was legal. See Rehaif v. United States, 139 S. Ct. 2191,
   2194 (2019); United States v. Ferguson, 211 F.3d 878, 885 n.4 (5th Cir. 2000).



                                           2
Case: 20-30348      Document: 00515768210           Page: 3     Date Filed: 03/05/2021




                                     No. 20-30348


          The Fourth Amendment guarantees individuals the right to be free of
   unreasonable searches and seizures. U.S. Const. amend. IV. A police
   stop of a vehicle and the detention of its occupants constitutes a seizure under
   the Fourth Amendment. United States v. Brigham, 382 F.3d 500, 506 (5th
   Cir. 2004) (en banc); see Brendlin v. California, 551 U.S. 249, 251 (2007). But
   one aggrieved by an illegal search or seizure solely though the introduction of
   evidence obtained by an invasion of a third person’s property has not had his
   Fourth Amendment rights violated. Rakas v. Illinois, 439 U.S. 128, 133
   (1978). Johnson does not argue that his person was illegally seized by virtue
   of the stop alone, and he does not claim that anything was taken from his
   person. Therefore, to succeed in his challenge to the stop and search of the
   Accord, Johnson must first establish that he had either “a property or
   possessory interest in the vehicle.” United States v. Riazco, 91 F.3d 752, 754
   (5th Cir. 1996); see United States v. Kelley, 981 F.2d 1464, 1467 (5th Cir. 1993).
          Johnson does not satisfy his burden. See Riazco, 91 F.3d at 754. The
   district court’s assessment of Johnson’s testimony carries great weight on
   appeal. See United States v. Santiago, 410 F.3d 193, 197 (5th Cir. 2005).
   Johnson’s conclusory assertions about social conventions and shared
   automobiles and what the Constitution protects are insufficient to reverse the
   district court’s ruling. See Garrido-Morato v. Gonzales, 485 F.3d 319, 321 n.1
   (5th Cir. 2007). Because the assessment of the pertinent evidence and the
   rejection of Johnson’s conclusory assertions by the district court together
   provide a reasonable basis for upholding the suppression ruling, that ruling
   will not be disturbed. See United States v. Michelletti, 13 F.3d 838, 841 (5th
   Cir. 1994) (en banc).
          AFFIRMED.




                                           3